Citation Nr: 0102083	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
to include an associated dental condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran submitted a claim for entitlement to service 
connection for frostbite of the lower jaw, teeth and gums due 
to a mask that was frozen to his face in 1944.  The claim was 
received at the RO in June 1999.  The veteran submitted a 
statement from his brother, who served along side the 
veteran, that recounted how the veteran's oxygen mask was 
frozen to the appellant's face during a combat bombing 
mission in January 1944.  The veteran's Honorable Discharge 
reflects the he served as an aerial armorer and gunner and 
was awarded the Distinguished Flying Cross along with several 
Air Medals for his service as a member of a combat bomber 
crew.

The veteran's service medical records (SMRs) are negative for 
any type of problem associated with frostbite or dental 
condition as a result of the January 1944 mission.  In fact, 
the SMRs are negative for any evidence of residuals of 
frostbite or a specific jaw problem through the veteran's 
separation examination report dated in October 1945.  The 
records do show that the veteran had considerable dental 
problems in service with seven teeth noted as missing prior 
in 1943, prior to his combat assignment.  A partial was made 
for his lower jaw.

The claims file reflects that the veteran was granted service 
connection regarding a number of his teeth, for the purposes 
of outpatient dental treatment, in August 1948.  He was also 
afforded VA outpatient treatment in October 1949.

The veteran's current claim was denied as not well grounded 
in July 1999.  The veteran then submitted a statement in July 
1999 from I. Mansoor, M. D. that stated that the appellant 
suffered teeth and gum damage while serving on a combat 
aircraft.  Dr. Mansoor added that the veteran's current 
problems were more likely than not being caused by his 
exposure to very low temperatures.  Dr. Mansoor did not 
identify what the veteran's current problems were, nor was 
there any indication that he had ever examined the veteran or 
had reviewed prior treatment records before he made his 
statement.

The veteran's claim was again denied in July 1999.  However, 
the RO incorrectly informed the veteran that he had failed to 
provide new and material evidence to reopen his claim based 
on the earlier July 1999 denial.  The Board notes that there 
was no basis for this determination as the prior July 1999 
rating decision had not become final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).  

The RO issued a statement of the case (SOC) in August 1999.  
The SOC cited to 38 C.F.R. § 4.149 (1999) in general in 
discussing rating diseases of the teeth and gums.  However, 
the regulations used to evaluate dental disabilities were 
amended with an effective date of June 8, 1999.  
Specifically, 38 C.F.R. § 4.149 was removed.  In addition, 
the Board notes that a generalized informal claim for 
benefits was received in January 1999 but that the formal 
claim for the issue on appeal was not received at the RO 
until June 10, 1999.  The June 10, 1999, date is after the 
effective date of the amended regulations.  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  The RO has to make a decision in 
the first instance as to whether the January 1999 submission 
constitutes a claim that was in effect prior to the change of 
regulations.  Contingent on that decision, the RO will either 
have to adjudicate the claim based on both the prior and 
amended regulations or just on the amended regulations.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran then testified at a hearing at the RO in February 
2000.  At that time, the veteran's representative stated that 
the appellant's was seeking entitlement to service connection 
for a "dental condition due to frostbite."  The hearing 
transcript reflects that the veteran's intentions and 
"claim" were not exactly clear.  He appeared to be seeking 
treatment for the loss of several teeth that he believed were 
caused by the incident of his oxygen mask freezing to his 
face in service.  However, there is no indication in the 
claims file that the veteran has sought dental treatment and 
then been denied.  Moreover, there is absolutely no evidence 
in the claims file as to which teeth are involved and whether 
they are included in the teeth covered by the August 1948 
rating decision.

The hearing officer issued a supplemental statement of the 
case in February 2000 that continued the denial of the 
veteran's claim as not well grounded.  As noted above, the 
VCAA has removed the requirement to submit a well-grounded 
claim.

As noted, the status of the veteran's claim is unclear at 
this point.  Initially, it appeared he was seeking disability 
compensation for residuals of frostbite.  At his hearing, the 
claim appeared to be one for treatment of his current dental 
condition.  This issue has not been developed for appropriate 
review and adjudication.  In addition, the RO has denied the 
claim, in part, because the veteran's SMRs do not reflect any 
evidence of the frozen mask incident.  However, this aspect 
has not been adjudicated under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(d) (2000) which allows for lay 
evidence to establish the incurrence in service of a specific 
disorder.  The provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) serve to assist the veteran in establishing 
the incurrence of a certain injury or disability in service.  
They do not serve to establish service connection for the 
claimed disability.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996). 

In light of the several procedural problems and the 
uncertainty of the veteran's claim, the case is REMANDED for 
the following actions:

1.  The veteran should be contacted and 
requested to clarify what benefits he is 
seeking.  His representative is 
encouraged to provide assistance in 
defining the veteran's claim so that a 
proper adjudication can be made regarding 
the specific benefits sought.  The VA is 
hindered in its duty to assist if the 
proper claim has not been identified for 
adjudication.

2.  The veteran should also be contacted 
and requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims folder.  Any records received 
should be associated with the claims 
folder.

3.  The veteran should be afforded a VA 
dental examination to assess the current 
status of his dental disability.  The RO 
must provide the dentist with the 
veteran's claims file, and a copy of this 
REMAND for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to offer an opinion as to whether the 
veteran's current dental problems, if 
any, are related to his service-connected 
teeth as noted on the August 1948 rating 
decision.  The report must be typed and a 
complete rationale for each opinion 
expressed must be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal as 
appropriate.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87. 
00-92, 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


